On May 14, 1926, Dick Norman pleaded guilty to the first count of an information filed in the county court of Saline county charging him with violating the Prohibition act. Two other counts in the same information were nolled by the State's attorney. May 15 judgment was rendered on the plea and defendant sentenced to the State penal farm for a term of six months. Defendant had no counsel at the time he pleaded guilty and was sentenced. On May 24 he appeared by counsel and filed a motion to vacate the judgment, for leave to withdraw the plea of guilty, for a new trial, and leave to file a plea of not guilty. The motions were overruled and defendant sued out this writ of error.
In his assignment of errors defendant alleges his constitutional rights were violated and he was deprived of his *Page 61 
liberty without due process of law, but the errors argued by him which have not been obviated by a supplemental record filed by the People do not involve any constitutional question. The principal error argued is that the court did not duly admonish defendant of the effect and consequences of his plea of guilty, as required by statute.
The writ of error should have been sued out of the Appellate Court, and the cause is transferred to the Appellate Court for the Fourth District.
Cause transferred.